Case 1:17-cv-07072-ARR-RLM Document 23 Filed 05/28/19 Page 1 of 1 PageID #: 76

                                                          White, Hilferty & Albanese
                                                                        Employment Attorneys

                                                                  Nina A. Ovrutsky, Associate
                                                                  NAO@NYCJobAttorney.com
                                                                          Direct: 646 380 0037

                                                  May 17, 2019
Via ECF:
Magistrate Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201



      Re:     Espiritu et al., v. Gourmet Bagel et al.,
              Case No.: 17-cv-07072

Your Honor,

       Plaintiffs’ write in accordance with Your Honor’s order dated May 22, 2019.
Plaintiffs’ propose that the case remains stayed until the Defendants’ bankruptcy
proceeding concludes, or the Defendants’ file a certificate of bankruptcy.



                                                  Respectfully submitted,

                                                  /s/Nina A. Ovrutsky
